Citation Nr: 0700600	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  98-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for fatigue (also claimed 
as chronic fatigue syndrome); frequent colds; pain in the 
joints including the hands, elbows, neck (also claimed as 
neck disorder), and knees (also claimed as knee disorder); 
numbness of the arms and legs, swelling of the hands; muscle 
spasms; cramps in the legs; and for loss of concentration, 
forgetfulness, memory impairment, and depression, all claimed 
as chronic disabilities resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
October 1982 and from October 1990 to June 1991, with other 
service in the reserves.  The veteran's had service in 
Southwest Asia in 1990 and 1991 and received the Southwest 
Asia Service Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
service connection for the disorders captioned on the title 
page.  This case was previously before the Board and in 
August 2003 it was remanded to the RO for further 
development.  The case has since been returned to the Board. 


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo VA examinations which were scheduled to evaluate 
his claimed disabilities and which were necessary to 
establish the presence of the claimed disabilities and to 
establish a relationship between his claimed disabilities and 
his period of active service.

2.  The veteran last contacted VA in March 2005.  By letters 
dated April 29, 2004, May 19, 2005, and February 26, 2006, VA 
requested information to further develop the veteran's claim 
on appeal.  No response to these letters was received.

3.  VA's attempts to locate the veteran, including through 
his employer, failed to establish his present whereabouts, 
which are essentially unknown.


CONCLUSION OF LAW

By not responding to VA requests for information and evidence 
necessary to make a decision on the merits of his appeal and 
by failing to report for or undergo scheduled VA 
examinations, the veteran abandoned his claim.  38 C.F.R. § 
3.158 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001, October 2002, 
April 2004, January 2005, May 2005, and February 2006; a 
rating decision in November 1997; a statement of the case in 
July 1998; and a supplemental statement of the case in 
January 2002.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA attempted to obtain examinations in conjunction 
with these claims, but the claimant failed to report to 
examinations on numerous occasions.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim. Any failure to develop 
the claim rests with the veteran himself. In short, the Board 
has carefully considered the provisions of the VCAA in light 
of the record on appeal, and for the reasons expressed above 
finds that the development of the claim on appeal has been 
consistent with the provisions of the law. In light of the 
fact that the veteran has had no contact with VA for well 
over one year and his whereabouts are unknown, any additional 
development would be futile.  Consequently, the Board finds 
that the record is ready for appellate review.

Pertinent law and regulation

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member. See 38 
C.F.R. § 3.655.

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen, or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a).

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claims within 
the meaning of 38 C.F.R. Section 3.158 and that the claims 
must, therefore, be dismissed.

As noted above, the veteran has had no direct contact with VA 
since he submitted a VA Form authorizing the release of 
information to VA (VA Form 21-4142) in March 2005, a period 
well in excess of one year.  Prior to and subsequent to March 
2005, the veteran failed to report for scheduled VA 
examinations in April 2003, June 2003, June 2005, August 
2005, September 2005, December 2005, and February 2006.  The 
veteran also failed to respond to requests for information 
and evidence sent to him by VA on April 29, 2004, May 19, 
2005, February 26, 2006, and has otherwise made himself 
unavailable to VA.  Here, there is no indication that letters 
noted above and sent to the veteran were returned by postal 
authorities as undeliverable.

It is well established that it is a claimant's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
the conduct of medical inquiry.  See Hyson v. Derwinski, 5 
Vet. App. 262 (1993).  Further, a claimant failing to report 
for a scheduled examination must show good cause for so 
doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 
396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992).  The record in this case reveals that the veteran 
last attended a VA examination scheduled in November 2001, 
but did not attend examinations scheduled in April 2003, June 
2003,  June 2005, August 2005, September 2005, December 2005, 
and February 2006 that were scheduled to determine whether 
the claimed disabilities were present and to determine if 
there was a link between his Gulf War service and currently 
claimed disabilities.  He failed to report for the 
examinations and has not provided any good cause for his 
actions.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
his claims on appeal, but he has failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 1 
Vet. App. at 193.  There is no correspondence or report of 
contact from the veteran of record which would explain the 
lack of response to various requests from the RO and the 
Board or his failure to report for VA examinations.  The 
veteran has not advised VA of his whereabouts and VA's 
attempts to find him through his place of employment has 
resulted in information solely to the effect that he works on 
a vessel and, thus, have not been fruitful.

In Hyson, 5 Vet. App. at 265, the Court stated: "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him." In this case, every reasonable 
effort was made to locate the veteran.  The RO made numerous 
attempts to locate the veteran at his address of record and 
through alternate means, including contacting his employer.  
None of these efforts have produced a response from the 
veteran.

In Hyson, the Court also pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2001)], or "good cause" [see 38 C.F.R. § 3.655 (2001)] for 
failing to report for the scheduled examinations.  In this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for failing 
to report to be examined when VA so requested.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is, therefore, presumed that 
timely notice of the scheduled VA examinations was sent to 
the veteran at his most recent address of record at the time 
of notice.

The facts in this case are clear.  The veteran failed on 
multiple occasions to report for scheduled VA examinations 
and no good cause has been demonstrated for his failure to 
appear or to be examined.  He also failed to respond to 
requests for information and evidence concerning his medical 
treatment.  And, the veteran has furnished no other medical 
evidence which would serve as a viable substitute for the 
scheduled examinations.  See 38 C.F.R. § 3.326(b).  The 
veteran's claim is, therefore, considered to be abandoned.  
See 38 C.F.R. § 3.158.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claim.  Any failure to 
develop the claim rests with the veteran himself.  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992). T he Board concludes that 
entitlement to service connection for the claimed 
disabilities cannot be established without a current VA 
examination.  VA has the authority to schedule a veteran for 
an examination for confirmation purposes.  VA has not only 
the discretion, but in some cases, the duty to schedule an 
examination.  The veteran is expected to cooperate in these 
efforts to adjudicate his claim.  Failure to do so would 
subject him to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The Board finds that the 
evidence of record is incomplete and the Board is unable from 
the evidence of record to determine whether the claimed 
disabilities are present and whether the claimed disabilities 
meet the criteria for claims of undiagnosed illnesses.  See 
38 C.F.R. § 3.317 (2006).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  Here, in light of 
VA's continued efforts to develop the claim on appeal, the 
veteran was plainly on notice of the necessity of submitting 
to further medical inquiry.

With the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)).  Accordingly, the Board is without jurisdiction to 
review the issues on appeal and, therefore, the claim must be 
and is dismissed.

The Board is, of course, aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is dismissed based on his failure to adhere 
to VA regulations rather than the Board considering the 
evidentiary merits of the issues on appeal as was previously 
done by the RO.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996) 
(and cases cited therein).  The Board acknowledges that it 
has decided the present appeal on a different legal basis 
than the RO did and that when the Board addresses a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by its decision herein 
because the veteran, through the Board remand and VA 
correspondence over the course of this appeal, was fully 
apprised of the need for additional VA examination.  The 
veteran failed to comply and he has not kept in contact with 
the RO or the Board.  As such, the Board finds that all due 
process concerns have been satisfied.


ORDER

The claim of entitlement to service connection for fatigue 
(also claimed as chronic fatigue syndrome); frequent colds; 
pain in the joints including the hands, elbows, neck (also 
claimed as neck disorder), and knees (also claimed as knee 
disorder); numbness of the arms and legs, swelling of the 
hands; muscle spasms; cramps in the legs; and for loss of 
concentration, forgetfulness, memory impairment, and 
depression, all as chronic disabilities resulting from an 
undiagnosed illness are deemed to be abandoned and are 
dismissed.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


